DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office action is in response to communications received on July 23, 2020. Claims 1-16 are pending and addressed below.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dennis Carleton (Reg. No. 40,938) on 20 August 2021.
The application has been amended as follows:

Listing of Claims:

	Claim 1 (Currently Amended)	A method of providing a trusted display for secure applications on an untrusted computing platform using a graphic processing unit (GPU) having a plurality of GPU objects associated therewith, comprising: 

	mediating accesses to the security-sensitive GPU objects issued by the secure applications and non-secure operating systems and applications; and 
	emulating accesses to a subset of the security-sensitive GPU objects for the non-secure operating systems and applications.

	Claim 2 (Currently Amended)	The method of claim 1 wherein mediating access to the security-sensitive GPU objects includes enforcing a set of access invariants.

	Claim 3 (Cancelled)	

	Claim 4 (Currently Amended)	The method of claim 2 wherein emulating access to the subset of the security-sensitive GPU Objects includes emulating expected returns from accesses to GPU objects.

	Claim 5 (Currently Amended)	The method of claim 4 wherein the returns are emulated when untrusted components access security-sensitive GPU objects shared by the non-secure operating systems and applications or when untrusted components access the subset of the security-sensitive GPU objects in violation of the access invariants.

a secure application.

	Claim 12 (Currently Amended)	The method of claim [[1]] 2 further comprising: 
	intercepting accesses to any of the security-sensitive GPU objects; and 
	verifying a configuration of the security-sensitive GPU objects by the non-secure operating systems and applications.

	Claim 14 (Currently Amended)	The method of claim 1 wherein the GPU is part of a video card driving one or more external displays.

	Claim 15 (Currently Amended)	The method of claim 1 wherein mediating accesses to the security-sensitive GPU objects further comprises allowing or preventing access to the security-sensitive GPU objects.

	Claim 17 (New)	The method of claim 12 wherein verifying the configuration of said security-sensitive objects includes verifying all or a subset of the set of access invariants.

Allowable Subject Matter


5.    The following is an examiner’s statement of reasons for allowance:

6.    Claim 1 recites, inter alia, “mediating accesses to the security-sensitive GPU objects issued by the secure applications and non-secure operating systems and applications; and emulating accesses to a subset of the security-sensitive GPU objects for the non-secure operating systems and applications.”

7.    The closest prior arts made of record are:
i)	Tian et al. (U.S. Pub. 2018/0293700 and hereinafter referred to as Tian) which discloses emulating a GPU to provide access to a subset of resources of the GPU (see paragraphs [0011], [0017], [0018], [0028], [0029] and [0033], and Fig. 2 of Tian).
ii)	Zeng et al. (U.S. Pub. 2015/0002523 cited in the IDS filed on 10/16/2020 and hereinafter referred to as Zeng) which discloses assigning security zones to different parts of a GPU (see paragraphs [0004], [0018], [0020], [0021], [0024] and [0025] of Zeng).

8.    None of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “mediating accesses to the security-sensitive GPU objects issued by the 

9.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

10.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. (U.S. Pub. No. 2011/0093750) – cited for teaching providing a virtual interface to a non-secure program for accessing hardware – paragraph [0046]
Singh et al. (U.S. Pub. No. 2012/0054744) – cited for teaching identifying if a requested resource is secure or unsecure– paragraph [0124]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.